         Case 3:19-cv-08136-ROS-JZB Document 8 Filed 05/22/19 Page 1 of 2




     1   Daniel J. O’Connor, Jr., Bar No. 010081
         Karen J. Stillwell, Bar No. 022711
     2   O’CONNOR & CAMPBELL, P.C.
     3   7955 South Priest Drive
         Tempe, AZ 85284
     4   daniel.oconnor@occlaw.com
     5   karen.stillwell@occlaw.com
         602-241-7000
     6   Attorneys for Defendants, Yavapai County and Sheriff
         Scott Mascher
     7
     8                     IN THE UNITED STATES DISTRICT COURT

     9                             FOR THE DISTRICT OF ARIZONA

    10   Joanna Newman, personal                   Case No.: 3:19-cv-08136-ROS-JZB
         representative of the Estate of Charles
    11   Edward Brown; Jeannie Worden,
         mother of Charles Edward Brown;
    12   Charles Wilson Brown, natural father           NOTICE OF APPEARANCE
         of Charles Edward Brown,
    13
                     Plaintiffs,
    14
              vs.
    15
         Yavapai County, a governmental
    16   entity; Sheriff Scott Mascher, in his
         official capacity as Sheriff of Yavapai
    17   County; Wexford Health Sources, Inc.,
         a Florida Corporation; Kadyann Cobey
    18   and John Doe Cobey, a married
         couple, Debra E. Wagner and John
    19   Doe Wagner, a married couple;
         Danielle Alderson and John Doe
    20   Alderson, a married couple; Mike
         Thompson and Jane Doe Thompson,
    21   a married couple; Linda Alvarez, and
         John Doe Alvarez, a married couple;
    22   John and Jane Does 1-100; Black
         Partnerships I-1-; White Corporations
    23   1-10,

    24               Defendants.

    25         Notice is hereby given that O’Connor & Campbell, P.C., by Daniel J.
    26   O’Connor, Jr. and Karen J. Stillwell, are hereby entering their appearance on
         behalf of Defendants Yavapai County and Sheriff Scott Mascher. Request is made


1
         Case 3:19-cv-08136-ROS-JZB Document 8 Filed 05/22/19 Page 2 of 2




     1   upon all parties and the Court to serve all notices and pleadings on the
     2   undersigned as counsel for defendants.
     3         Dated: May 22, 2019.
     4                                                 O’CONNOR & CAMPBELL, P.C.
     5
                                                       By: /s/Daniel J. O’Connor, Jr.
     6                                                    Daniel J. O’Connor, Jr.
     7                                                    Karen J. Stillwell
                                                          Attorneys for Defendants,
     8                                                    Yavapai County and
                                                          Sheriff Scott Mascher
     9
    10
    11
                                    CERTIFICATE OF SERVICE
    12
               I hereby certify that on May 22, 2019 I electronically filed the foregoing with
    13
         the Clerk of the Court for the U.S. District Court, District of Arizona, using the
    14
         CM/ECF System. A Notice of Electronic Filing will be served to the following
    15
         registered participants:
    16
    17    Robert T. Mills                             Brandi C. Blair
          Sean A. Woods                               Kathleen S. Elder
    18    Scott Griffiths                             Reshma A. Amin
          Mills Woods Law                             JONES, SKELTON & HOCHULI, PLC
    19    5055 N. 12th St., Suite 101                 40 North Central Avenue, Suite 2700
    20    Phoenix, AZ 85014                           Phoenix, Arizona 85004
          Attorneys for Plaintiffs                    bblair@jshfirm.com
    21    sgriffiths@millsandwoods.com                kelder@jshfirm.com
    22                                                ramin@jshfirm.com
                                                      Attorneys for Defendants Wexford
    23                                                Health Sources, Inc., Kadyann Cobey,
                                                      Debra E. Wagner, Danielle Alderson
    24                                                and Linda Alvarez
    25
         By: /s/Karen Larson
    26


                                                -2-

1
